Title: To Alexander Hamilton from William Lewis, 21 July 1792
From: Lewis, William
To: Hamilton, Alexander



Sir,
July 21st 1792

The Answers given by me to the several Questions proposed for my opinion relative to the late Election of Governor of the State of New York were as follow:


  1
  “That RS was on the last Tuesday of April 1792 and at the time he Sealed and Signed the Box Sheriff of the County of Otsego.”


  2
  “That if he was not Sheriff, yet the Canvassers can, According to the terms of the Law & their Oath canvass the votes sent by him” on its being made appear that they are those that were given in at the Election, nor do I perceive the least ground for supposing that the validity of the Election at all depends on the question of his being Sheriff or not.


  3
  “That the receipt of the votes by the Secretary is not conclusive as to their being returned by the proper officer.”


  4
  “That RS neglecting to put the votes of the Town of Cherry Vally into the Box containing the other ballots & rendering them in a paper Bundle as is above Set forth will not prevent the Exa⟨mination of the⟩ votes of the sd. County.”


  5th
  “That RS neglecting as Stated to put the votes of the Town of Cherry Vally into the Box &c can at most only destroy those votes;” and if no fraud appears, and it can be Satisfactorily proved that the paper Bundle contains the votes as they were actually given in with out addition or diminution I can perceive no good reason agt. their being received & Canvassed.


I have not a Copy of the Case which was sent to me but so much of the Answers as are within inverted Comma’s, are (with the addition of an affirmative or negative) in the very words of the Question proposed.
My opinion in Answer to the first question was principally founded on the following Cases—4th Bac: ab. 434 & 444.5. 16th. Vin ⟨ab.⟩ 114. 19 Vin ab: 451. Moore reps. 186. 364. Dyer 355. 2 Com: Dig: 581. 3 B. Par Cases 167. 1 Stra 625. 10 Mod 147. To form a Judgt. of the applicability of such of these Cases as relate to Sheriffs the Stats. of 14th Edw. 3d. Stat. 1 C 7 and 23rd Hen 6th Cap 7th. must be Compared with the Constitution & Laws of New york—also vide Dougl 382.
On the third Question there seems to be no room for Doubt, but that Mr. Clintons friends were right.
My opinion on the 2nd 4th. & 5th. Questions was founded on this Principle, that the important right of Suffrage being Secured to the People by the Laws and Constitution, and not depending on the Conduct of others, they cannot be deprived of it but by their own fault. That the manner of taking, & more espectially of transmitting the votes, being merely directory, an Error or wilful neglect or disobedience in the officer in either of these particulars, will Subject him to punishment for a misdemeanor in office, but will not affect the Election or destroy the rights of the people, where no fraud or unfairness appears in the Conducting of the Election, and it is made Satisfactorily appear that the votes are the same that were given in witht. alteration Diminution or addition. That this principle applies with great force, where (as in the present Case) the Sheriff was not an Election Officer, nor a Person having anything to do with holding the Election, and where the Election itself is the Substance and the transmitting of the votes is only form. If this were not the Case any Sheriff might at pleasure deprive a whole County of the right of Suffrage! I know of no Case expressly in point, but there are many in the books the Principles of which I think are fully applicable. I am obliged to set off to Court but if you wish to have a note of them I can very soon furnish you with it. A resignation by Mr. Smith without an acceptance thereof & notice being given, or the appointm’t of a nothing being made known, I consider as amounting to nothing, since he had once accepted & a resignation did not therefore depend on himself alone. If the Law or Constitution of New york disqualifies a Sheriff from holding any other office, its operation is to create an ineligibility to such other office, but not ⟨—⟩ that of Sheriff.
I am My dear Sir   very truly yours
W. Lewis
Ps when I return from Court I will send you the answers by the Judgs. of the Sup: Court of Penna. to some Questions sent to them by the Legislature touching a Contested Election.

Hon’ble Mr. Hamilton
